Citation Nr: 1142475	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claim that gave rise to the matter presently before the Board was the Veteran's August 19, 2005 request for service connection for low back and neck conditions as secondary to conditions for which service connection had already been established.  Service connection for tendonitis anterior superior iliac spine, trochanteric bursitis, bilaterally, was established in an October 1996 rating decision and a 10 percent evaluation was assigned.  In the December 2005 decision on appeal, the RO stated that the evaluation of tendonitis and trochanter bursitis, both hips, was being closed out and a separate evaluation was being assigned for each hip, effective August 19, 2005.  

VA's duty to assist claimants in substantiating their claims includes providing a medical examination and obtaining a medical, or expert, opinion if the following factors are present:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).  

In this case, private and VA treatment records document that the Veteran has degenerative disease of his cervical and thoracolumbar spine, satisfying the first factor for requiring an examination.  His service connected conditions satisfy the second factor for requiring an examination.  There is insufficient medical evidence of record to decide either claim, satisfying the fourth factor for requiring an examination.  A VA treatment record from August 2008 satisfies the third factor for an examination as to his claim involving a lumbar spine disability.  As to the claim for a cervical spine disability, VA has already provided a medical examination as to that issue but the examination is not adequate.  Once VA provides an examination, in general, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Associated with the claims file are relevant medical opinions from October 2005, March 2007, and August 2008.  In October 2005, the medical professional concluded that the Veteran's cervical spine disability was not at least as likely as not related to his service connected condition.  The extent of the reasoning underlying the opinion was as follows:  "There is no nexus of connection.  There is no history of chronicity.  There is no complaint of spinal problems in the service."  

Given the claim, the last sentence is of little value.  The first sentence is a restatement of the conclusion.  The middle sentence is unclear.  In order to be adequate, a medical opinion must take into consideration the veteran's prior medical history and sufficiently describe the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It must also "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.  Here, the October 2005 opinion does not provide such analysis and is therefore inadequate.  

In March 2007, a medical professional accepted the Veteran's statement of simultaneous onset of low back pain and hip pain during service.  The text of the opinion is rather convoluted and it is impossible to determine what documented medical history the examiner reviewed and what the RO provided as the relevant facts.  In this regard, one paragraph includes the statement "please review the enclosed claims folder" but also includes a large number of facts.  There is no clear reference by the examiner to the information contained in the Veteran's service treatment records.  The examiner diagnosed degenerative disease of the lumbosacral spine and opined that this condition was not due to or the result of the tendonitis and degenerative disease in both hips.  He explained his conclusion as follows:  "It would seem more reasonable to apposite that the [symptoms] in his hips and similarly of his lumbar spine symptoms and condition would have had a cumulative type of effect on both these joint areas, concomitantly."  

The examiner appears to be stating that his hip condition did not cause the low back condition, basing this conclusion on simultaneous onset of symptoms of both conditions.  This opinion therefore appears to be one favorable to a finding of direct, rather than secondary, service connection of a low back degenerative disc disease.  The opinion is flawed in that regard though as it appears that the examiner did not take into account post service treatment records earlier than those created 2005 or the service treatment records.  There is no actual reference to any service treatment note or post service evidence prior to 2005.  Yet, there is considerable history from earlier dates that seem relevant to the Board.  The opinion therefore does not appear to have taken into account the relevant history in this case and is therefore not adequate.  Id.  

In an August 2008 VA treatment note, a physician first remarked that the Veteran injured his back and hip when he stepped into a pothole during service, was seen for hip and back pain during service, and when he processed out of service reported that he did not have back pain.  The physician stated as follows:  

But one day without back pain does not negate the fact that the injury was a sacral shear injury that would cause malfunction of the lumbar spine and cause continued degradation of the same.  This would also cause and uneven wear pattern easily seen on the soles of the patient's shoes.  This uneven wear pattern causes dysfunction in the hip joints and causes the pain that this pt is having.  This is a simple case of biomechanics gone wrong.  

This opinion is also inadequate.  There is no indication that the physician reviewed the relevant history contained in the service treatment records or earlier records contained in the claims file.  An August 1993 service treatment note includes that the Veteran complained of right hip pain of one week duration and stated that he had no acute trauma but when he runs he experiences a lot f pain.  He reported that he ran a 6 mile training run a month ago and that is when it first hurt.  A December 1995 service consultation sheet notes right hip joint pain since overuse injury in 1993 and notes that he had no history of injury or trauma.  A March 1996 service treatment note provides that the Veteran complained of right hip pain of two years duration and that the initial injuries were while doing high mileage running.  There is no mention of back pain in those records.  

Based on what is found in the service treatment records, the Board concludes that the August 2008 clinical opinion did not take into account all of the relevant medical history.  Hence, the statement that the Veteran had a shear type injury is insufficiently supported by the clinician's statement.  

Moreover, the clinician appears to be stating that the Veteran had a shear type injury of his lumbar spine, that in turn caused uneven wear on his shoes (a statement that the Board interprets as including an abnormal gait), that in turn caused his hip disabilities; yet the earliest symptoms reported in the claims file are those of his right hip.  Thus, the clinician's opinion is not adequately explained for the Board to understand the relationships involved between the Veteran's low back condition and hip condition, given the history of reported symptoms.  

For these reasons, the Board finds the August 2008 opinion inadequate.  

As the opinions just referenced are not adequate and do not resolve the questions in this case, a remand is necessary to afford the Veteran an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his lumbar spine.  The claims file and a copy of this remand must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  For all opinions provided, the examiner must take into account the Veteran's relevant medical history and provide a rationale that is adequate for the Board to weigh against other evidence.  The examiner is asked to address the following:

(a)  Identify any disorders of the Veteran's lumbar spine other than tendonitis anterior superior iliac spine.  

(b)  Provide an explanation as to how "tendonitis anterior superior iliac spine," which was the initial designation of the Veteran's service-connected disability, is distinguished from any other identified disorder of the Veteran's lumbar spine.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's lumbar spine, identified in response to part (a) of these directives, had onset during his active service or was directly caused by his active service.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's lumbar spine, identified in response to part (a) of these directives, was caused by his service-connected bursitis and tendonitis of the right and/or left hip with minimal degenerative joint disease.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's lumbar spine, identified in response to part (a) of these directives, was permanently worsened by his service-connected bursitis and tendonitis of the right and/or left hip with minimal degenerative joint disease.  

(2). Then, schedule the Veteran for an examination of his cervical spine by an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  For all opinions provided, the examiner must support the opinion with a rationale that takes into account the Veteran's relevant medical history and is adequate for the Board to weigh against other evidence.  The examiner is asked to address the following:

(a)  Identify all disorders of the Veteran's cervical spine.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's cervical spine was caused by his service-connected bursitis and tendonitis of the right and/or left hip with minimal degenerative joint disease.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's cervical spine was permanently worsened by his service-connected bursitis and tendonitis of the right and/or left hip with minimal degenerative joint disease.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's cervical spine was caused by any identified disorder of his lumbar spine.  

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's cervical spine was permanently worsened by any identified disorder of his lumbar spine.  

3.  After ensuring that the above development is adequately completed and conducting any additional necessary development, readjudicate the issues of entitlement to service connection for lumbar and cervical spine disabilities.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


